Title: From John Adams to Robert R. Livingston, 9 June 1782
From: Adams, John
To: Livingston, Robert R.



Amsterdam June 9. 1782
Sir

The Admiralty have reported to their High Mightinesses their Remarks upon the Plan of a Treaty of Commerce, which I had the Honour to lay before them; together with Such Additions and Alterations as they propose. This Report has been taken ad Referendum by all the Provinces, except Overyssel, which has determined to vote as Holland Shall vote, this being the principal maritime Province, and the other inland. The Forms of Proceeding, according to this Constitution, are So circuitous that I dont expect this Treaty, will be finished, and Signed in less Time than three months, though Some of the most active members of the Government tell me, they think it may be Signed, in Six Weeks. I have not yet proposed the Treaty of Alliance, because I wait for the Advice of the Duke de la Vauguion. His Advice will not be wanting, in the Season for it for his Excellency is extreamly well disposed.
I have, after innumerable vexations, agreed with three Houses which are well esteemed here, to open a Loan. The extream Scarcity of Money, will render it impossible to Succeed to any large Amount. I dare not promise any Thing, and cannot advise Congress to draw. I Shall transmit the Contract for the Ratification of Congress as Soon as it is finished, and then I hope to be able to say, at what Time, and for how much Congress may draw.
This Nation is now very well fixed in its System, and will not make a Seperate Peace. England is So giddy, with Rodneys late Success in the West Indies, that I think She will renounce her Ideas of Peace for the present. The Conduct of Spain is not at all changed. This is much to be lamented on public Account, and indeed on Account of the Feelings of my Friend Mr Jay: for I perfectly well know, the cruel Torment of Such a Situation, by Experience, and I know too, that he has done as much and as well, as any Man could have done, in that Situation.
The late President Laurens, made me a Visit, at the Hague, last Week, in his Way to his Family, in France. He informed me, that he had written from ostend to Dr Franklin, declining to Serve in the Commission for Peace. I had great Pleasure in Seeing my old Friend, perfectly at Liberty, and perfectly just in his political opinions. Neither the Air of England, nor the Seducing Address of her Inhabitants, nor the Terrors of the Tower, have made any change in him.
I have the Honour to be, with perfect Esteem and Respect, Sir your most obedient, and most humble Servant

J. Adams


P.S. I hope Congress will receive a Collection of all the Resolutions of the Provinces and the Petitions of the Merchants, Manufacturers &c respecting the Acknowledgement of American Independence, and my Reception, as Minister Plenipotentiary of the United States, by their High Mightinesses. I shall transmit Duplicates and Triplicates of them as soon as Health will permit. But Mr Thaxter has been Sick of a Fever, and myself with the “Influenza,” ever Since, our Removal, from Amsterdam to the Hague. This Collection of Resolutions and Petitions, is well worth printing together in America. It is a compleat Refutation of all the Speculations of the Small half toryfied Politicians among the Americans and of the malevolent Insinuations of Anglomanes, through the World against the American Cause. The Partisans of England, Sensible of this have taken great Pains to prevent an extensive Circulation of them.

